Name: Decision of the EEA Joint Committee No 142/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: trade;  agricultural policy;  fisheries;  cooperation policy;  tariff policy
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(17)Decision of the EEA Joint Committee No 142/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0034 - 0035Decision of the EEA Joint CommitteeNo 142/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/568/EC of 6 October 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Guatemala(2), is to be incorporated into the Agreement.(3) Commission Decision 98/569/EC of 6 October 1998 laying down special conditions governing imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia(3), is to be incorporated into the Agreement.(4) Commission Decision 98/570/EC of 7 October 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia(4), is to be incorporated into the Agreement.(5) Commission Decision 98/572/EC of 12 October 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Cuba(5), is to be incorporated into the Agreement.(6) Commission Decision 98/675/EC of 16 November 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Estonia(6), is to be incorporated into the Agreement.(7) Commission Decision 98/695/EC of 24 November 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Mexico(7), is to be incorporated into the Agreement.(8) This Decision is not to apply to Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 176 (Commission Decision 97/217/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"177. 398 D 0568: Commission Decision 98/568/EC of 6 October 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Guatemala (OJ L 277, 14.10.1998, p. 26), as corrected in OJ L 325, 3.12.1998, p. 23.178. 398 D 0569: Commission Decision 98/569/EC of 6 October 1998 laying down special conditions governing imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Tunisia (OJ L 277, 14.10.1998, p. 31).179. 398 D 0570: Commission Decision 98/570/EC of 7 October 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Tunisia (OJ L 277, 14.10.1998, p. 36).180. 398 D 0572: Commission Decision 98/572/EC of 12 October 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Cuba (OJ L 277, 14.10.1998, p. 44).181. 398 D 0675: Commission Decision 98/675/EC of 16 November 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Estonia (OJ L 317, 26.11.1998, p. 42).182. 398 D 0695: Commission Decision 98/695/EC of 24 November 1998 laying down special conditions governing imports of fishery and aquaculture products originating in Mexico (OJ L 332, 8.12.1998, p. 9)."Article 2The texts of Decisions 98/568/EC, 98/569/EC, 98/570/EC, 98/572/EC, 98/675/EC and 98/695/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 277, 14.10.1998, p. 26.(3) OJ L 277, 14.10.1998, p. 31.(4) OJ L 277, 14.10.1998, p. 36.(5) OJ L 277, 14.10.1998, p. 44.(6) OJ L 317, 26.11.1998, p. 42.(7) OJ L 332, 8.12.1998, p. 9.